DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                               Response to Arguments
Applicant argues…
Combination of Ivy and Gaw is improper due to teaching away
Gaw does not teach the potting compound in the through hole of the structure
Ivy and Gaw are non-analogous art and not within the same field of endeavor. 
Applicant further argues that none of the other applied references make up for the deficiency of Ivy, FAA and Gaw. 
This is not found to be persuasive because…
While Ivy does in fact drill a hole into the potting compound, Ivy does note that a fastener may be used after the hole has been drilled. Thus, Ivy does not teach away from Gaw but incorporates the element fabricated in Gaw. Additionally, the combination of Ivy and Gaw is aimed and focused on the similarities of materials used known in the art as a potting compound. In particular both Ivy and Gaw use what is now clearly established to be a potting compound, via the incorporation of the new reference. I.e. defining a potting compound as comprising an epoxy resin with a glass filler or more broadly epoxy resin with fibrous fillers. 
Gaw was not relied upon for teach the potting compound in the through hole of the structure. Ivy was relied upon for teach the potting compound in the through hole of 
Ivy (Abstract) and Gaw (Abstract), with clear definition by FAA are directed at the heating or curing e.g. crosslinking or vulcanizing of epoxy resin with glass filler, more broadly, epoxy resin with fiber fillers (Ivy, ([0019] & Gaw (Abstract) that are utilized in repair and construction of the aircraft industry, (Ivy, [0103]), (Gaw, Col. 1, lines 21-28), respectively. In addition, both Ivy ([0091] & [0093]) and Gaw (Col. 1, lines 21-28), mention the implementation of fasteners as a means for aircraft manufacturing and service method. 
This is unpersuasive because as explained above there was not found to be deficiency in Ivy, FAA and GAW.                                                        Information Disclosure Statement 
The information disclosure statement filed 12-19-2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it is blank including applicants signatures. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-4, 6-8,10-14,16 & 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivy et al. (US-2017/0,312,943, hereinafter Ivy) in view of Patrick Panzera (FAA Advance Composite Materials, Chapter 7, 2014, hereinafter FAA) and in further view of Gaw et al. (US-8,465,241, hereinafter Gaw)Regarding claim 1, 	
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: 
filling at least; a portion of the through-hole with a potting compound; 
initially heating the potting compound to set the potting compound within the though-hole; 
inserting a portion of a cartridge heater into the through-hole; and
curing the potting compound with the cartridge heater
Ivy teaches the following: 
([0068]) teaches that heat curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. 8E). ([0004]) teaches that the heat curable materials may be more specifically, potting compounds, disposed within cavities of various parts with limited access to these materials. 
([0004]) teaches that a heat curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) & ([0012]) describe the heating rod. 
([0004]) teaches that a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components, in some embodiments, the heating rod may also compress the part containing the heat 
Regarding Claim 1, Ivy as modified above teaching filling a cavity of an aircraft component with a heat curable material, the heat curable material being identified as a potting compound. In addition to Ivy giving a little detail regarding the potting compound formulation by mentioning that the heat curable material is selected from the group consisting of a potting compound and an adhesive. The first part may be a composite material, such as E-glass composite or any other forms of graphite/carbon fiber composites, ([0019]). Ivy is otherwise silent on the composition and properties of the potting compound.  	In analogous art for advanced composite materials utilized in the repair of damage sustained to an airplane component via hole repair, FAA give details regarding a heat curable material identified as a potting compound including the composition of said compound, and in this regard FAA teaches the following:
(Pg. 34, Minor Core Damage) teaches that a potted repair can be used to repair damage to a sandwich honeycomb structure that is smaller than 0.5 inches. The honeycomb material could be left in place or could be removed and is filled up with a potting compound to restore some strength. Potted repairs do not restore the full strength of the part. Potting compounds are most often epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other materials. The potting compound can also be used as filler for cosmetic repairs to edges and skin panels. Potting compounds are also used in sandwich honeycomb 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy. By utilizing the knowledge that a compound comprise an epoxy resin with additives such as glass, as taught by FAA. Due to the fact it would amount to nothing more than a use of a known potting compound composition, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by FAA. 	Accordingly, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim(s) 1, Ivy as modified above teaching filling a cavity with a curable material, the material is known as potting compound which comprises epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other 2O3), (Col. 4, lines 56-59), Gaw suggests details about this material resin, including the ability that it may be cured over several stages including a final curing once in the desired location, and in this regard Gaw teaches the following:
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness ina suitable mold, held in the B-stage condition for an extended period of time, and then subsequently cured to a final hardness after its installation and the formation of a second head thereon.
n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, 	
Further comprising plugging a first end of the through-hole, wherein the filling occurs after the plugging 
Ivy teaches the following: 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. ([0076]) teaches that inserting heating rod 310 into cavity 212 of first part 210 during operation 110 also involve sealing at least one end of cavity 21.
Regarding claim 3 & 4, 	
Wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, 
3b.} wherein the intermediate portion is between a proximal end and a distal end of the shaft. 
Wherein the concentrating further comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion.

& b.) ((0007]) teaches that transferring the heat to the heat curable material Page 7 comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material, in some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material. In some embodiments, the additional portion of the heating rod is cooled. {[0014]) teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature maybe used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 38) and suggested in ([0015]). Highlighting, that the disclosure allows for a heating element that has ends that are cooled and a center portion that provides heat to the thermally coupled to the heat curable material.


Regarding claim 6 & 8, 	
Further comprising drilling a hole through the potting compound that is set within the through-hole, and
wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound. 
Further comprising drilling a full-size hole through the potting compound within the through-hole of the structure after the curing.
Ivy teaches the following: 
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may he formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 12S USPQ440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also in re Burhans, 154 F, 2d 690, 69 U5PQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); in re Gibson, 39 F.2d 975, 5 USPQ. 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious), in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g.. Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 
([0006]) teaches that, the heating rod may he inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. ([0081] & (0082]) teaches that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material
Regarding claim 7, 	
Further comprising removing the portion of the cartridge heater from the through-hole after the curing. 
Ivy teaches the following: 
([0091]) teaches that method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140.
Regarding claim 10-12 & 18-20,
Wherein the filling occurs before the inserting.
Wherein the filling occurs after the inserting.
Wherein the inserting comprises inserting the portion of the cartridge heater into the potting compound within the through-hole before the potting compound sets.
Wherein the filling occurs before the inserting.
Wherein the filling occurs after the inserting.
Wherein the inserting comprises inserting the portion of the cartridge heater into the potting compound within the through-hole before the potting compound sets
Ivy teaches the following: 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. For example, the heat curable material may be disposed on or around the heating rod prior to inserting the heating rod into the cavity. When the heating rod is inserted into the cavity, the heating rod carries the heat curable material onto the cavity. ([0081] & [0082]) teaches that the rod may be inserted into the cavity prior and after the curable material, respectively. ([0083]) teaches that the rod may be inserted into the cavity simultaneously with the curable material.

Regarding claim 13,
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: 
filling at least a portion of the through-hole with a potting compound;
initially heating the potting compound to set the potting compound within the through- hole; 
inserting a portion of a cartridge heater into the through-hole; 
curing the potting compound with the cartridge heater, 
wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, 
wherein the intermediate portion is between a proximal end and a distal end of the shaft, 
wherein the concentrating heat energy comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion; 
removing the portion of the cartridge heater from the through-hole after the curing; and 
drilling a full-size hole through the potting compound within the through-hole of the structure after the curing and the removing.
Ivy teaches the following: 
([0068]) teaches that heat curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. 8E). ([0004]) teaches KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
T([0004]) teaches that a heat curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) & ([0012]) describe the heating rod. 
([0004]) teaches that a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components, in some embodiments, the heating rod may also compress the part containing the heat curable material within the cavity or a stack.
, f.) & g.) ([0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material. In some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material. In some embodiments, the additional portion of the heating rod is cooled. ([0014]) teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature may be used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 3B) and suggested in ([0015]). Highlighting, that the disclosure allows for a heating element that has ends that are cooled and a center portion that provides heat to the thermally coupled to the heat curable material. Additionally, the rearrangement of parts can be applied for exacting the correct arrangement if any discrepancies exists.
([0091]) teaches that, method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140
([(0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 128 USPQ, 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ330 (CCP.A 1946) (selection of any order of performing process steps is prima fade obvious in the absence of new or unexpected results); in re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious), in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g.. Ex parte Rubin, 128 USPQ 440 (Bd. Pat App. 1359); In re Burhans, 154 F.2d 890, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930}), See 
Regarding Claim(s) 13, Ivy as modified above teaching filling a cavity with a curable material, the material is known as potting compound which comprises epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other materials, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity. Ivy is silent on initially heating the potting compound to set the potting compound. 	In analogous art for a composite material that implements a tool for applying heat to a hardenable liquid matrix that is utilized in holes of an aircraft structures, the composition comprising a resin encompassing epoxy, amongst other types of polymeric materials listed, (Col. 5, lines 2-6) with reinforcing fibers that may comprise a wide variety of material types, including glass, carbon, boron, boron nitride (BN), beta carbon nitride (CN) or aluminum oxide (Al2O3), (Col. 4, lines 56-59), Gaw suggests details about this material resin, including the ability that it may be cured over several stages including a final curing once in the desired location, and in this regard Gaw teaches the following:
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness ina 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy. By initially heating the matrix of the liquid suspension to a first hardness, as taught by Gaw. Highlighting, the implementation of initially heating the matrix of the liquid suspension to a first hardness allows for a two stage hardening process that permits for additional processing of the fastener after it is molded, such as being cured to a final hardness after its installation and the formation of a second head thereon, (Col. 5, lines 42-53 & 59-63). Highlighting, that the potting compounds of both Ivy as modified above are understood to comprise the same composition and as follows would function the same. Accordingly, the case law for substantially identical process and structure may be recited, It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 14,
Further comprising plugging a first end of the through-hole, wherein the filling occurs after the plugging,
Ivy teaches the following: 
([0076]) teaches that inserting heating rod 310 into cavity 212 of first part 210 during operation 110 also involve sealing at least one end of cavity 21.
Regarding claim 16,
Further comprising drilling a hole through the potting compound that is set within the through-hole, and
wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound
Ivy teaches the following: 
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat 
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the beat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the cavity. Furthermore, the heating rod may be inserted into the cavity while applying the heat curable material into the cavity. ([0081] & [0082)] teaches that the rod may be inserted into the cavity prior and after the curable material, 
B.) Claim(s) 9,17 & 21-22, are rejected under 35 U.S.C. 103 as being unpatentable over Ivy, in view of FAA, in view of Gaw and in further view of Kendrick et al. (US-9,365,022, hereinafter Kendrick)
Regarding claim 9, 	
Further comprising applying a release agent to the portion of the cartridge heater before the inserting.
Further comprising applying a release agent to the portion of the cartridge heater before the inserting.
Regarding Claim(s) 9 & 17, Ivy as modified above teaching filling a cavity with a curable material, the material is known as potting compound which comprises epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other materials, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity, and that the curable potting material is to be partially cured before a final curing stage. Ivy is silent on applying a release agent to the portion of the cartridge heater before the inserting. 	In analogous art for a composite material that utilizes a heating source in tandem to an insert in an interior hole of the article for applying pressure, activating and locally curing an adhesive, with noted implementation for aircraft components, Kendrick 
(Col. 14, lines 26-31) teaches that the mandrels can thermal expand during the curing process, thereby forcing the adhesive to the ceil walls of the first hulk composite core 2201a and second bulk composite core 2201b. Each mandrel 2803 can have an exterior surface that resists bonding from the adhesive, so that the mandrels 2803 can be removed after the adhesive is cured. For example, a release agent can be applied to the mandrels 2803. Wherein the mandrel act as applicants cartridge heater.
It would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy as modified above. By utilizing a release agent, as taught by Kendrick. Highlighting, the implementation of release agent allows for the mandrels to be removed after the adhesive is cured, (Col. 14, lines 26-31).
Regarding claim 21,
A method of repairing a through-hole formed in a structure having at least one composite material, the method comprising: 
plugging a first end of the through-hole; 
filling at least a portion of the through-hole with a potting compound, wherein the filling occurs after the plugging; 
initially heating the potting compound to set the potting compound within the through- hole; 
drilling a hole through the potting compound that is set within the through-hole; 
applying a release agent to a portion of a cartridge heater;
inserting the portion of the cartridge heater into the through-hole, z.} wherein the inserting comprises inserting a shaft of the cartridge heater in the hole through the potting compound; n.} curing the potting compound with the cartridge heater, i.) wherein the curing comprises concentrating heat energy within an intermediate portion of a shaft of the cartridge heater, i.) wherein the intermediate portion is between a proximal end and a distal end of the shaft; k.} removing the portion of the cartridge heater from the through-hole after the curing; and i.) drilling a full-size hole through the potting compound within the through-hole of the structure after the curing.
Ivy teaching the following:
([0076]) teaches inserting heating rod 310 into cavity 212 of first part 210 during operation 110 also involve sealing at least one end of cavity 212 as, for example. Page 21 shown in FIG. 2B.
([0068]) teaches that heat curable material 250 may fill the cell of the honeycomb-type structure as shown in (Fig. 3D) and (Fig. 8E). ([0004]) teaches that the heat curable materials may be more specifically, potting compounds, KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104. Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step 
([0004]} teaches that a heat, curable material may be disposed within a cavity of a part and heated by a heating rod protruding into the same or even through the cavity. Wherein the heating rod acts as applicants cartridge heater. Noting ([0011]) & ([0012]) describe the heating rod.
([0006]) teaches that the heating rod may be inserted into the cavity prior to applying the heat curable material into the cavity. Alternatively, the heating rod may be inserted into the cavity after applying the heat curable material into the 
([0004]) teaches that a heating element of the heating rod may be positioned in such a way that the heat curable material is selectively heated within the cavity without significant heating of other surrounding components, in some embodiments, the heating rod may also compress the part containing the heat curable material within the cavity or a stack.
& j.) {[0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material. In some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material. In some embodiments, the additional portion of the heating rod is cooled. ([0014]} teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature may he used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 3B) and suggested in ([0015]). Highlighting, that the disclosure allows for a heating 
([0091]) teaches that method 100 may also involve removing heating rod 310 from cavity 212 during optional operation 140.
([0072]) teaches method 100 involves forming cavity 212 in first part 210 during optional operation 104, Cavity 212 in first part 210 may be formed while forming first part 210 (e.g., forming a honeycomb structure) or using subsequent machining operations, such as drilling, milling, and the like. Noting, that the operation of forming 104 cavity 212 via drilling transpires before the heat transferring 130. However, the case law for the rearrangement of method step could be applied. Ex parte Rubin, 128 USPQ44G (Bd. App. 1959) (Prior art. reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F,2d 690, 69 USPQ330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); in re Gibson, 39 F.2d 975, 5 USPQ. 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious), in general, the transposition of process steps or the splitting of one step into two, 
Regarding Claim(s) 21, Ivy as modified above teaching filling a cavity with a curable material, the material is known as potting compound which comprises epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other materials, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity. Ivy is silent on initially heating the potting compound to set the potting compound. 	In analogous art for a composite material that implements a tool for applying heat to a hardenable liquid matrix that is utilized in holes of an aircraft structures, the composition comprising a resin encompassing epoxy, amongst other types of polymeric materials listed, (Col. 5, lines 2-6) with reinforcing fibers that may comprise a wide variety of material types, including glass, carbon, boron, boron nitride (BN), beta carbon nitride (CN) or aluminum oxide (Al2O3
(Col. 5, lines 42-53) teaches that the matrix of the liquid suspension may be hardened, or "cured to a first hardness, sometimes referred to as a "B-stage' hardness, that is less than a final hardness, and then subsequently hardened to a final, greater hardness in a later step. (Col. 5, lines 59-63) teaches that a composite rivet having a single head can be molded to a B-stage hardness ina suitable mold, held in the B-stage condition for an extended period of time, and then subsequently cured to a final hardness after its installation and the formation of a second head thereon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy. By initially heating the matrix of the liquid suspension to a first hardness, as taught by Gaw. Highlighting, the implementation of initially heating the matrix of the liquid suspension to a first hardness allows for a two stage hardening process that permits for additional processing of the fastener after it is molded, such as being cured to a final hardness after its installation and the formation of a second head thereon, (Col. 5, lines 42-53 & 59-63). Highlighting, that the potting compounds of both Ivy as modified above are understood to comprise the same composition and as follows would function the same. Accordingly, the case law for substantially identical process and structure may be recited, It has been held that where n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim(s) 21, Ivy as modified above teaching filling a cavity with a curable material, the material is known as potting compound which comprises epoxy resins filled with hollow glass, phenolic or plastic microballoons, cotton, flox, or other materials, the material may be heated by a heating rod that may be inserted before, during or after the curable material has been filled into the cavity, and that the curable potting material is to be partially cured before a final curing stage. Ivy is silent on applying a release agent to the portion of the cartridge heater before the inserting. 	In analogous art for a composite material that utilizes a heating source in tandem to an insert in an interior hole of the article for applying pressure, activating and locally curing an adhesive, with noted implementation for aircraft components, Kendrick suggests utilizing a release agent onto the heated mandrels, and in this regard Kendrick teaches the following:
(Col. 14, lines 26-31) teaches that the mandrels can thermal expand during the curing process, thereby forcing the adhesive to the ceil walls of the first hulk composite core 2201a and second bulk composite core 2201b. Each mandrel 2803 can have an exterior surface that resists bonding from the adhesive, so that the mandrels 2803 can be removed after the adhesive is cured. For example, a release agent can be applied to the mandrels 2803. Wherein the mandrel act as applicants cartridge heater.
It would have been obvious to one of ordinary skill In the art before the effective filing date of the claimed invention to modify the production method for heat curing of various materials, which are disposed within cavities with limited access, which utilizes a heating rod that is thermally coupled to a heat curable material and is used to transfer heat to the heat curable material, of Ivy as modified above. By utilizing a release agent, as taught by Kendrick. Highlighting, the implementation of release agent allows for the mandrels to be removed after the adhesive is cured, (Col. 14, lines 26-31).
Regarding claim 22,
Wherein the concentrating further comprises generating lesser amounts of heat energy at the proximal end and the distal end than at the intermediate portion.
Ivy teaches the following:
([0007]) teaches that transferring the heat to the heat curable material comprises heating at least the portion of the heating rod, which is thermally coupled to the heat curable material. In some embodiments, a portion of the heating rod is not heated. This portion is not thermally coupled to the heat curable material, in some embodiments, the additional portion of the heating rod is cooled. ([0014]) teaches that the heating element extends less than 75% of the length of the enclosure or even less than 50% of the length. This feature may be used for selective heating of the heat curable material. Noting, that is embodiment is provided to relate the idea of concentrated heating to a more confined area or point. Noting, that the embodiment and option still remains to extend and protrude the heating rod out of the hole as depicted in (Fig. 3B) and suggested in ([0015]). Highlighting, that the disclosure allows for a heating element that has ends that are cooled and a center portion that provides heat to the thermally coupled to the heat curable material. Additionally, the rearrangement of parts can be applied for exacting the correct arrangement if any discrepancies exists.
                                                                
                                     Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
	

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741